Title: John Adams to William Stephens Smith, 16 February 1798
From: Adams, John
To: Smith, William Stephens


        
          Sir
          Philadelpa: Feby. 16th 1798:
        
        I have received the Letter you wrote me on the 7th of this month, and I shall give all the attention to the Subject of it which may be necessary. It is not new to me—
        You are too precipitate in my opinion in pronouncing an opinion that the General has been guilty of high Crimes &Ca:
        There have not been wanting Critics upon your conduct, as severe as you have been upon his It is reported not much to the advantage of your Reputation or mine that you have been to detroit, for Brockholst Livingston and company to Speculate in Lands, and Claims of those who mean to remain British Subjects, and to remove to Canada, and that to cloak your real purposes you gave out, that you had been Sent by me, for ends of government of Some Sort or other, I can scarcely beleive that you could Countenance a report so totally unfounded—
        I am Sir your most obedient & / most humble Servant
        
          John Adams
        
      